DETAILED ACTION
This Notice of Allowance is in response to applicant’s amendment and remarks filed 12/09/2021.  Claims 3, 4, 10, 11, 17, and 18 have been amended.  Claims 1-21 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
Response to Arguments
Applicant’s arguments, filed 12/09/2021 with respect to the 35 U.S.C. 112(b) rejection of Claims 3, 4, 10, 11, 17, 18, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 3, 4, 10, 11, 17, 18, and 21 is withdrawn.  Further in light of the amendment to the claims, the claim objections to Claims 3, 4, 10, 11, 17, and 18 are withdrawn. 
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claim 1, the closest prior art Sumcad et al. (US 20060069473 A1, IDS submitted 12/24/2018) teaches
obtaining a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028]);
automatically selecting a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculating a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor (US 7194465 B1, IDS submitted 12/24/2018) teaches calculating an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
However, none of the prior art of record, either alone or in combination, teaches or fairly suggests:
“applying said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices”;
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a particular set of data is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices.
As to independent Claim 8, the prior art Sumcad teaches
to obtain a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028]);
automatically select a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculate a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor teaches calculate an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
However, none of the prior art of record
“apply said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices”;
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a particular set of data is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices.
As to independent Claim 15, the prior art Sumcad teaches
to obtain a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028]);
automatically select a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculate a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor teaches calculate an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
none of the prior art of record, either alone or in combination, teaches or fairly suggests:
“apply said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices”;
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a particular set of data is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices.
Therefore, independent Claims 1, 8, and 15 recite novel subject matter that is allowed over the prior art.  Claims 2-7, 9-14, and 16-21 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tomandl et al. (“PADAVAN: Privacy-Aware Data Accumulation for Vehicular Ad-hoc Networks”, October 2014, IEEE 10th International Conference on Wireless and Mobile Computing, Networking and Communications, pp. 487-493)
Impson et al. (US 6804602 B2) is cited for a system and method for mobile platform real-time collection of an array of vehicle-related data.
Alrabady (US 8015404 B2) is cited for authenticating the source and ensuring integrity of traffic data collected from probe vehicles while maintaining the privacy of the data's source.
Hunt et al. (US 9527515 B2) is cited for collecting data during vehicle operation and anonymizing the display format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

12.21.2021